MEMORANDUM **
Jaime Gonzalez-Molina appeals the sentence imposed following his guilty plea to one count of unlawful reentry by a removed alien, in violation of 8 U.S.C. § 1326(a). Gonzalez-Molina contends that in light of Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000), the district court improperly imposed a sentence in excess of § 1326(a)’s two-year maximum based on a prior aggravated felony, where the indictment did not charge, and Gonzalez-Molina did not admit, that he was deported after having committed an aggravated felony. This contention is foreclosed by United States v. Pacheco-Zepeda, 234 F.3d 411 (9th Cir.2000), cert. denied, — U.S. -, 121 S.Ct. 1503, 149 L.Ed.2d 388 (2001), and United States v. Castillo-Rivera, 244 F.3d 1020, 1025 (9th Cir.2001).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.